DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 12/21/2020 is acknowledged.
Applicant amended claims 1, 4, and 9; and cancelled claims 8 and 10.
Applicant added claims 15-19. Luminescent 

Allowable Subject Matter
Claims 1-7, 9, and 11-19 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Yamada et al. (US 2017/0122529), discloses a diffuser panel 112 (Fig. 8, paragraph 0026) and a partitioning member 108A (Fig. 8, paragraph 0080) but fails to disclose the diffuser panel defining a plurality of grooves each having a V-shape cross sectional shape and respectively accommodating the top portions of the partitioning member, wherein an inclination angle of the V-shape cross sectional shape of each of the grooves is greater than an apex angle of each of the top portions of the partitioning member in a cross- sectional view. Additionally, the prior art does not teach or suggest a light emitting device comprising: an inclination angle of the V-shape cross sectional shape of each of the grooves is greater than an apex angle of each of the top portions of the partitioning member in a cross- sectional view in combination with other elements of claim 1.

A closest prior art, Yamada et al. (US 2017/0122529), discloses a light emitting device comprising: a substrate 101 (Fig. 8, paragraph 0070): a plurality of light sources 107 (Fig. 8, paragraph 0071) arranged on the substrate 101 (Fig. 8), each of the light sources having a light emitting diode (see “As the light source 107, it is preferable to use a light emitting diode (LED)” in paragraph 0040); a partitioning member 108A (Fig. 8, paragraph 0080) including a plurality of wall portions defining a plurality of sections (see Fig. 9 and paragraph 0080, wherein “FIG. 9 is a schematic upper surface view of a light diffusing member 108A used in the present embodiment”) respectively surrounding at least one of the light sources 107 (Fig. 8), the wall 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 





/L. K./
Examiner, Art Unit 2813

	



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813